t c summary opinion united_states tax_court darrell r fulcher petitioner v commissioner of internal revenue respondent docket no 14140-01s filed date darrell r fulcher pro_se dustin m starbuck for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether petitioner is liable for the 10-percent additional tax under sec_72 for early distributions from two qualified_retirement_plans some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was martinsville virginia during petitioner received the following distributions from two qualified_individual retirement accounts nationwide life_insurance co dollar_figure first national bank dollar_figure total distributions dollar_figure both institutions issued to petitioner forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc the form 1099-r from nationwide life_insurance co stated that the taxable_amount of the dollar_figure distribution was dollar_figure on his federal_income_tax return for petitioner included dollar_figure as income representing the taxable_distributions from the two plans in the notice_of_deficiency respondent determined that petitioner was liable for the additional tax under sec_72 for early distributions from qualified_retirement_plans petitioner contends he is not liable for the additional tax because the proceeds of the distribution were used to purchase a home as a first-time homeowner under sec_72 during petitioner was employed by several employers doing electrical maintenance work petitioner married on date and he and his spouse purchased a home in date which they moved into sometime in date petitioner and his spouse separated however petitioner continued living in the house petitioner had previously been married but was divorced in during the first marriage petitioner served in the united_states military and he and his spouse never purchased a home his testimony is that the home purchased in date was the first home he had ever purchased and that the proceeds of the two distributions in question were applied to the dollar_figure purchase_price for the home respondent presented no evidence to discredit petitioner's testimony nor did respondent present any other evidence to establish that the date home purchase was not petitioner's first home purchase or that the individual_retirement_accounts proceeds in question were not applied to the purchase_price of the home sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans there are several situations however in which the additional tax does not apply pertinent to this case is sec_72 which provides generally that the additional tax does not apply to distributions that qualify as first-time_homebuyer distributions as defined in sec_72 sec_72 provides generally that the term qualified_first-time_homebuyer_distribution means any payment or distribution received by an individual to the extent such payment or distribution is used by the individual before the close of the 120th day after the day on which such distribution or payment is received to pay qualified_acquisition_costs with respect to a principal_residence of a first-time_homebuyer who is such individual the spouse of such individual or any child grandchild or ancestor of such individual or the individual's spouse sec_72 defines a first-time_homebuyer as an individual and if married his spouse who had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence in question other provisions in that section are not pertinent here on this record the court is satisfied that the distributions in question constituted distributions that were used by petitioner in the acquisition of a principal_residence and that such distributions were qualified first-time_homebuyer distributions within the intent and meaning of sec_72 petitioner accordingly is sustained on the sole issue before the court reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
